           Case 5:18-cv-00404-LHK Document 90 Filed 02/06/19 Page 1 of 10




                    O’CONNOR AND ASSOCIATES
Telephone:                             ATTORNEYS AT LAW                                          Reply to:
(415) 693-9960                      201 Mission Street, Suite 710                       John D. O’Connor
                                   San Francisco, California 94105                                Email:
Facsimile:
(415) 692-6537                          _________________                               john@joclaw.com


                                         February 6, 2019




    Hon. Virginia K. DeMarchi
    United States District Court
     for the Northern District of California
    San Jose Courthouse
    280 South 1st Street
    San Jose, 95113

     Re:         Alta Devices, Inc. v. LG Electronics, Inc., Case No. 18-cv-404-LHK-VKD
                 Dispute Concerning Number of ESI Custodians

    Dear Judge DeMarchi:

    The parties jointly seek the Court’s resolution of the following dispute:

    Statement of the Dispute

         1. The number and identities of ESI custodians.

    Plaintiff Alta’s Position

         A. Background

    This is a trade secrets misappropriation case. Alta’s main asset is its unique technology
    for mass production of GaAs thin film photovoltaic devices. Alta’s survival hinges on
    this technology, which Alta has spent eleven years and hundreds of millions of dollars
    to develop.

    LGE is one of the largest electronics manufacturers, operating worldwide with at least
    nine of its 123 subsidiaries in the US. LGE employs 75,000 people and reported
    approximately $55 billion in sales and $1.7 billion in profit in 2017.

    LGE first expressed interest in Alta’s technology and met with Alta in October 2010.
    LGE subsequently invited Alta to meet in Seoul in April 2011, after which LGE
    expressed interest in a joint venture. The parties executed an NDA in June 2011 that
    precluded LGE from using, disclosing, or developing Alta’s technology. Alta alleges
    that LGE intended to misappropriate and develop Alta’s technology when the 2011
    NDA was executed.
     Case 5:18-cv-00404-LHK Document 90 Filed 02/06/19 Page 2 of 10

                                                                         February 6, 2019
                                                                                   Page 2


Pursuant to this 2011 NDA, Alta disclosed its technology, including trade secrets, at
meetings and during a tour of Alta’s facilities in Sunnyvale in July and October 2011.
After obtaining Alta’s technology, LGE secretly planned for, in LGE’s own words:
“LG in-house development of Alta Devices technology.” Thereafter, LGE’s
technologists sought and obtained additional information from Alta before revealing
that LGE had no interest in a joint venture with Alta.

Under guise of being a customer interested in purchasing Alta’s device for LGE’s
electronic products, LGE contacted Alta in 2013 and 2014 to obtain additional
information and five samples, two of which were not returned and seemingly
underwent reverse engineering.

In 2016, LGE published a patent application and other publications from which Alta
first learned that LGE is producing photovoltaic devices using the same or similar
process as Alta’s. LGE’s use and disclosure continued at least through 2016, and likely
into 2018.

With its vast resources, LGE can drive Alta out of business, which would damage Alta
in excess of Alta’s cost of developing its technology, estimated at several hundred
million dollars although the exact amount is presently not calculated.

Over several years, many LGE employees and agents had contact with Alta in
furtherance of LGE’s efforts to obtain Alta’s technology under pretense. Alta is entitled
to conduct discovery into what LGE concealed from Alta, i.e., the true reasons for LGE’s
interest in Alta’s technology, LGE’s motivation for meeting with or requesting
information from Alta, and what these persons discussed with others internally or
otherwise did with the information obtained from Alta. Alta’s only source for the
information it needs is discovery from LGE.

B. LGE Custodians

The following individuals were directly involved:

   1. Skott Ahn
   2. Younghak Chang
   3. Hyeunseok Cheun
   4. Hyunhak Cho
   5. Jincheol Cho
   6. Joonhyoung Cho
   7. Yoon-Ho Choi
   8. Henry Chung
   9. Sung Han
   10. Jang-Bum Heo
   11. Doo Sup Hwang
   12. Sung-Tae Hwang
                      O’CONNOR AND ASSOCIATES
     Case 5:18-cv-00404-LHK Document 90 Filed 02/06/19 Page 3 of 10

                                                                         February 6, 2019
                                                                                   Page 3


   13. Changhyun Jeong
   14. Ji-Weon Jeong
   15. Kyungchul (Casey) Kim
   16. Hyungjung Kim
   17. Minsoo Kim
   18. Seok Jin Kim
   19. Soohyun Kim
   20. Sungwook Kim
   21. Youngtae Kim
   22. Gi Rag (Greg) Lee
   23. Heonmin Lee
   24. Hyun Lee
   25. Jeong Soo Lee
   26. Jeong-Won Lee
   27. Jae Kyu (Joshua) Lee
   28. John Winston Min
   29. Andrew H. (Hyeongjoo) Moon
   30. Jaewoo Shin
   31. Joo Yeon Sung
   32. Wonki Yoon
   33. Dongjoo You

Each of these LGE-affiliated individuals has or had possession, custody, or control of
relevant information as the facts set forth below demonstrate:

   1. April 2011 Meeting and NDA

LGE’s Sungwook Kim initiated and attended the April 2011 meeting with Alta along
with Younghak Chang, Heonmin Lee, and Joo Yeon Sung. Skott Ahn, LGE’s CTO,
was included in correspondence regarding the meeting. LGE then asked Alta for an
NDA so that Alta could disclose more information.

Joo Yeon Sung negotiated the 2011 NDA with Alta in April-May 2011, sent Alta an
“engineers’ questionnaire” in May 2011, and asked for a tour of Alta’s production line.
Sungwook Kim was included in the 2011 NDA negotiations.

Jeong Soo Lee and Ji-Weon Jeong executed the 2011 NDA on LGE’s behalf in June
2011. Jeong Soo Lee expressed an “urgent” interest in Alta’s pilot line and wanted to
see it operating and had Yoon Choi (identified in LGE’s initial disclosures) request a
visit to Alta.




                      O’CONNOR AND ASSOCIATES
     Case 5:18-cv-00404-LHK Document 90 Filed 02/06/19 Page 4 of 10

                                                                        February 6, 2019
                                                                                  Page 4


   2. July 2011 Meeting

 Joonhyoung Cho, Yoon-Ho Choi, Hyungjung Kim, and Jeong Soo Lee visited Alta’s
facilities in July 2011 and were provided a presentation responding to their engineers’
questions, with confidential information regarding feasibility of mass production. Henry
Chung subsequently requested a meeting with Alta on behalf of Skott Ahn to discuss
Alta’s technology on August 1, 2011.

   3. October 2011 Meeting

LGE requested that other engineers and a business manager, including LGE’s solar
business officer, visit Alta’s facilities in October 2011. LGE’s Doo Sup Hwang, Ji-
Weon Jeong, Seok Jin Kim, Yoon-Ho Choi and Sung Han visited and were provided
additional confidential information and examined Alta’s trade secret MOCVD tool.

   4. February 2013 Meeting

In February 2013, Henry Chung requested that Alta meet with an LGE team of mobile
business engineers, ostensibly to learn how Alta’s solar devices might extend cellphone
battery life. The participants included John Winston Min, Gi Rag (Greg) Lee, and
Hyunhak Cho.

   5. Additional LGE Personnel Involvement and Technology Development

CTO Skott Ahn expressed interest in July 2011 and January 2013 in personally meeting
with Alta. Jincheol Cho was identified in August 2011 as being in charge of LGE’s
discussions with Alta.

Henry Chung met with Alta’s CEO in October 2010 and repeatedly contacted and met
with Alta over subsequent years. Sung Han was the principal contact in late 2011-2012
for discussions with Alta. In 2014, Jang-Bum Heo asked Alta to attend a meeting at
LGE, asked for presentation materials, and posed questions to Alta.

Changhyun Jeong contacted Alta’s tool manufacturer for a tool similar to Alta’s in
October 2012. Kyungchul (Casey) Kim asked Alta to provide LGE with Alta’s wafer
supply chain in March 2013. Minsoo Kim and Youngtae Kim requested samples in
2014 and 2015. Jeong-Won Lee expressed interest in visiting Alta in July 2011 and
made arrangements by providing a list of proposed LGE visitors.

Jae Kyu (Joshua) Lee requested information from Alta in November 2013-January
2014, including Alta’s mass production capabilities. Andrew H. (Hyeongjoo) Moon
met with Alta in San Diego in October 2014 and subsequently requested a meeting with
Alta in San Jose.

Jaewoo Shin posed questions to Alta for LGE R&D in October 2014, requested a
meeting and met with Alta in October 2014. LGE identified Wonki Yoon in its initial
disclosures.
                     O’CONNOR AND ASSOCIATES
     Case 5:18-cv-00404-LHK Document 90 Filed 02/06/19 Page 5 of 10

                                                                         February 6, 2019
                                                                                   Page 5



Dongjoo You was identified as the lead inventor (along with Wonki Yoon and Heonmin
Lee, both identified in LGE’s initial disclosures) in LGE’s patent application discussed in
paragraphs 68-70 of Alta’s Complaint (DN 77).

Soohyun Kim and Sun-Tae Hwang are co-authors of publications discussed in
paragraphs 66 and 67 of Alta’s Complaint. Hyeunseok Cheun and Hyun Lee are also
co-authors of the latter article.

In meeting and conferring, LGE identified 31 Alta custodians, to which Alta agreed on
condition that LGE accept Alta’s proposed custodians. LGE refused and now asserts that
8-10 custodians are sufficient for both parties.

The facts determine the appropriate number of custodians. See, e.g., Oracle Am., Inc. v.
Google Inc., No. 10-cv-03561-WHA(DMR), 2015 U.S. Dist. LEXIS 163956, at *7
(N.D.Cal. Dec. 3, 2015) (37 custodians allowed). LGE’s citation to the Nevro case is
misleading. Nevro is a patent case. The local model ESI order for patent cases limits the
number of custodians to five. This is not a patent case. Five custodians are not
“standard” outside of patent litigation.

LGE unjustifiably asserts its “senior executives” should be not be custodians. A similar
claim was rejected in Shenwick v. Twitter, Inc., No. 16-cv-05314-JST(SK), 2018 U.S.
Dist. LEXIS 22676 (N.D.Cal. Feb. 7, 2018) where Twitter argued its CEO should not be
a custodian. “It is always possible that one custodian will have a document or documents
that other custodians have not retained, or even that one custodian may have created a
document, such as handwritten notes, that no other custodian possesses.” Id. at *16.
The Apple case that LGE cites deals solely with apex depositions. Neither Apple nor any
other case excuses corporations from searching and producing relevant documents and
ESI from executives.

Alta’s disclaimer of claims under the 2014 NDA does not render related information “off
limits” for discovery. LGE’s theft and development of Alta’s trade secrets all relate to
LGE’s breach of the 2011 NDA which establishes this Court as the appropriate forum.
LGE’s argument that employees of its wholly-owned subsidiary had “little or no
knowledge” of prior discussions with Alta is irrelevant. A reasonable inference can be
made from LGE’s course of conduct that those subsidiary employees acted in concert
with and at the direction of those at LGE involved in developing Alta’s technology. In
discovery, corporate subsidiaries are presumptively controlled by their parent. See Nelson
v. Capital One Bank, No. C-01-0079 PJH(EMC), 2001 U.S. Dist. LEXIS 23141, at *4-6
(N.D.Cal. Dec. 17, 2001).




                      O’CONNOR AND ASSOCIATES
     Case 5:18-cv-00404-LHK Document 90 Filed 02/06/19 Page 6 of 10

                                                                          February 6, 2019
                                                                                    Page 6


Defendant LGE’s Position

       A.      Background

Virtually every aspect of Alta’s background description is false: i) LGE did not receive
trade secrets from Alta -- only high level, vague, information, widely known in the field;
ii) LGE has not used the information it received from Alta for purposes outside of the
diligence it conducted in 2011-12; and iii) LGE has not commercialized GaAs thin film
solar cell technology, and has no plans to do so.

       B.      LGE Custodians

Alta has demanded that LGE collect from 33 custodians, and has refused to negotiate any
compromise for less. 33 custodians from only one party are far too many for most
disputes, and certainly disproportionate to the needs of this case. See, e.g., Nevro Corp v.
Bos. Sci. Corp., No. 16-CV-06830-VC (MEJ), 2017 WL 2687806, at *3 (N.D. Cal. June
22, 2017) (court ordered 7 custodians per side, where standard ESI order for patent cases
set a default of 5).1 Considering the dispute as a whole, Alta’s discovery needs can be
achieved with 8-10 LGE custodians. LGE proposed three, and invited Alta to suggest
another 3-6. Alta rejected any number below 33.

The burdens and costs to LGE associated with 33 custodians would be severe.
Collections often require interviews, questioning, and/or downtime that distract and
prevent custodians from carrying out their job duties. The impact of such disruptions is
directly proportional to the number of custodians. Here, the custodians Alta seeks
include senior executives with significant responsibilities. Collections from them would
be even more disruptive. Many of these people had but a peripheral relation to this
dispute, which makes such disruptions entirely disproportionate to the limited value of
the discovery. Furthermore, most of the proposed custodians are in Korea. Due to the
lack of e-discovery vendors in Korea who collect documents to US litigation standards,
LGE has engaged a vendor who will fly a collection team in from another country. The
vendor’s costs will increase substantially if it must collect from 33 custodians instead of
8-10.

For each of the 33, Alta offers only flimsy explanations of need. Alta’s list includes
former employees for whom LGE has no extant data, senior executives whose
involvement is tangential, individuals whose only connection relates to the 2014 NDA
that Alta disclaims in its Complaint, and others with similarly attenuated involvement.
Alta appears to believe that any involvement, no matter how insignificant, warrants


1
 Alta’s citation to Oracle v. Google, No. 10-cv-03561-WHA(DMR), 2015 WL 7775243
(N.D.Cal. Dec. 3, 2015), as permitting 37 custodians supports LGE’s position: (1) Oracle
was a much larger case than this, and (2) Oracle actually requested 49 custodians and the
court required Oracle to eliminate 12.

                      O’CONNOR AND ASSOCIATES
     Case 5:18-cv-00404-LHK Document 90 Filed 02/06/19 Page 7 of 10

                                                                         February 6, 2019
                                                                                   Page 7


custodian status. That is not the law; relevance, burden, and proportionality must be
considered.

Proposed custodians who should be excluded

   1. Former employees: Several individuals on Alta’s list left the company long
      before this lawsuit. Company policy (without a litigation hold) is to delete and
      not retain former employees’ files, and that was the case with these individuals.
      Furthermore, LGE does not maintain back-up tapes. Thus, for these individuals,
      there is nothing for LGE to collect. These people (and their departure dates) are
      Sung Han (1/10), Ji-Weon Jeong (1/12), Hyungjung Kim (6/16), Seok Jin Kim
      (4/14), and Andrew H. Hyeongjoo Moon (7/2015). LGE is prepared to make a
      supporting offer of proof.

   2. Senior leadership: Alta does not dispute that three individuals are in senior
      leadership at LGE. Given their attenuated relevance, they should not be
      custodians. LGE’s position is based on the proportionality principle that underlies
      the “apex doctrine” (requiring a heightened showing before senior executives can
      be deposed). While the burden of collecting documents from senior leadership
      might be lower than deposing them, the relevance here is also lower. Therefore,
      balancing the burdens and potential relevance, proportionality militates against
      requiring document collection from these senior leaders. See, e.g., Apple v.
      Samsung, 282 F.R.D. 259, 263 (N.D.Cal. 2012) (explaining “two-prong test for
      unique first-hand, non-repetitive knowledge and for the party’s attention to other,
      less intrusive discovery methods”). These balancing principles apply with equal
      force to discovery methods other than depositions. Shenwick v. Twitter, No. 16-
      cv-05314-JST(SK), 2018 WL 833085 (N.D.Cal. Feb. 7, 2018), cited by Alta, is
      readily distinguished. Without refusing to apply the “apex” analysis to
      custodians, the court ruled that Twitter’s CEO was closely involved in the facts at
      issue. Here, by contrast, each executive had very limited involvement—
      according to Alta, each of them merely “requested” meetings, were cc’ed on
      emails and/or attended meetings also attended by others. Thus, any information
      they have would be cumulative. The three individuals in this category
      are: Sungwook Kim, Jeong Soo Lee, and Skott Ahn.

   3. Only involved via the 2014 NDA: Several LGE employees’ only involvement
      relates to the 2014 NDA, including samples provided pursuant to that NDA
      between 2013-2015 (after the one year Disclosure Period of the 2011 NDA).
      However, as Alta’s Complaint makes clear, “information disclosed pursuant to the
      2014 NDA is not the subject of [Alta’s] claims.” D.N. 77 at p.14, fn.1. Nor could
      it be, since the 2014 NDA forum-selects Korean courts. Nonetheless, even
      though Alta has disavowed claims under the 2014 NDA, Alta continues to seek
      discovery concerning information exchanged pursuant to its terms. Alta cannot
      have it both ways. If information disclosed pursuant to the 2014 NDA is not in
      the case, then the ESI of individuals whose interactions were solely pursuant to
      that agreement is not relevant. If, however, it is Alta’s position that information

                      O’CONNOR AND ASSOCIATES
 Case 5:18-cv-00404-LHK Document 90 Filed 02/06/19 Page 8 of 10

                                                                      February 6, 2019
                                                                                Page 8


   exchanged pursuant to the 2014 NDA is relevant, then this dispute belongs in
   Korea.

   Alta posits that, because these individuals requested or evaluated samples in
   2013-15, this somehow proves they were engaged in an ongoing effort to misuse
   other information provided by Alta under the 2011 NDA. This is rank
   speculation, without basis. LGE is prepared to make an offer of proof that the
   individuals listed below were either part of LGE’s mobile communications
   business unit, or were working with that unit. This separate group, an entirely
   different business unit than the unit that conducted diligence of Alta in 2011-12,
   requested and evaluated samples between 2013-15. This separate group had little
   or no knowledge of the prior investment discussions with Alta, and was merely
   assessing the samples for possible purchase to use in LGE’s products (and they
   found Alta’s samples unsatisfactory).

   The LGE personnel in this category are: Youngtae Kim, Jae Kyu (Joshua) Lee,
   Hyunhak Cho, Jang-Bum Heo, Gi Rag (Greg) Lee, Jaewoo Shin, and
   Kyungchul (Casey) Kim.

   Further, John Winston Min was formerly employed by LGE’s US subsidiary,
   but left in 2016. His sole alleged involvement involves activities related to the
   2014 NDA.

   Additionally, Minsoo Kim was generally investigating products for procurement,
   discovered Alta online, and requested samples in 2015 independent of the 2011 or
   2014 NDA activities (neither of which he knew about). His work was not
   covered by NDA, and he found the samples’ performance unsatisfactory, so did
   not proceed.

4. Jeong-Won Lee: During the relevant period, Lee was employed by a non-party
   LG entity, and is only alleged to have expressed interest in visiting Alta (though
   not to have actually visited). This is far too remote and speculative.

5. Individuals who have limited involvement, and/or overlap with
   others: Changhyung Jeong (Alta’s only basis is that Jeong allegedly contacted
   Alta’s tool manufacturer), Younghak Chang (Alta’s only basis is that Chang
   attended a 2011 meeting along with 3 others, two of whom are among the agreed
   custodians below), Dongjoo You (Alta’s only basis is You’s listing as a co-
   inventor on the patent application identified in the Complaint), and Jincheol Cho
   (Alta asserts only that Cho was “identified by LGE in August 2011 as being in
   charge of discussions with Alta” but alleges no actual involvement). For these
   individuals, before requiring LGE to undergo the burden and expense of
   collection, Alta should be required to make a particularized showing of relevance
   and insufficiency of discovery from others.



                  O’CONNOR AND ASSOCIATES
     Case 5:18-cv-00404-LHK Document 90 Filed 02/06/19 Page 9 of 10

                                                                         February 6, 2019
                                                                                   Page 9


   6. Co-authors of articles: For several people, their sole involvement is as co-
      authors of articles that Alta contends disclose its trade secrets. This is too
      speculative, absent some additional factual nexus showing they are connected to
      LGE’s dealings with Alta, and/or some more particularized showing of how the
      articles purportedly disclose Alta’s secrets. These individuals are Hyeunseok
      Cheun, Sung-Tae Hwang, Soohyun Kim, and Hyun Lee.

Custodians LGE would agree to

   1. Custodians LGE has agreed to: Yoon-Ho Choi, Heonmin Lee, and Won Ki
      Moon (listed in LGE’s Rule 26(a) disclosures).

   2. Others LGE would agree to: Joonhyoung Cho, Doosup Hwang, Joo Yeon
      Sung.

   3. Henry Chung: Chung is employed by LGEMR, a wholly owned subsidiary of
      LGEUS. LGEMR is an indirectly wholly owned subsidiary of defendant LGE,
      which owns LGEUS. LGE has no access to LGEMR’s data systems. LGE’s
      position is that the more expedient process would be a subpoena to LGEMR for
      Chung’s documents.

Documents from 8-10 LGE custodians should suffice to flesh out the document discovery
issues herein. This is appropriate and proportional to the size and needs of the case.

Parties’ Positions on Whether the Court Should Conduct a Hearing

Alta’s Position: Alta contends that a hearing is not required on this issue but would
welcome one if the Court needs additional information.

LGE’s Position: LGE requests a hearing. Alta is attempting to impose overly
burdensome, excessively costly, and entirely unreasonable discovery obligations upon
LGE, and LGE would like the opportunity to present the Court with a full record from
which to decide these issues.

Discovery Cut-Off Dates for Fact and Expert Discovery

Pursuant to the Court’s June 27, 2018, Case Management Order (D.N. 31), the close of
fact discovery is August 1, 2019, and the close of expert discovery is October 3, 2019.

Attestation of Compliance With Standing Order

The Parties have complied with the requirement that lead counsel for the parties confer
about the discovery dispute, via telephonic conference on January 25, 2019, attended by
Steven Levitan, Christian Mammen and Aaron Oakley for LGE and by John O’Connor,
Joe Calhoun, Dirk van Ausdall, and Gareth Evans for Alta.


                      O’CONNOR AND ASSOCIATES
    Case 5:18-cv-00404-LHK Document 90 Filed 02/06/19 Page 10 of 10

                                                                         February 6, 2019
                                                                                 Page 10


Specific Discovery Material at Issue

This dispute involves the obligations of the parties to discuss their obligations and needs
with regard to the relevant time period for discovery and the ESI custodians under section
4 (a), (b), and (c) of the Stipulated Order re Discovery of Electronically Stored
Information. (DN 43.)



Very truly yours,



 /s/ John D. O’Connor                           /s/ Steven M. Levitan
 John D. O’Connor                               Steven M. Levitan
 O’Connor and Associates                        Hogan Lovells US LLP
 415-693-9960                                   650-463-4032
 Attorneys for Plaintiff Alta Devices, Inc.     Attorneys for Defendant LG Electronics,
                                                Inc.




                      O’CONNOR AND ASSOCIATES
